749 N.W.2d 743 (2008)
Ronald E. MICHALAK, Plaintiff-Appellant,
v.
OAKLAND COUNTY CLERK, Defendant-Appellee, and
Barbara Benko Murphy, a/k/a Barbara A. Benko, Intervening Defendant-Appellee.
Docket No. 136618. COA No. 285803.
Supreme Court of Michigan.
June 11, 2008.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the June 6, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion for stay is DENIED.